DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 8/08/2022. Claims 1–3, 5–8, 10, and 13–14 have been amended. Claims 9, 11–12, and 16–20 have been canceled. Claims 1–8, 10, and 13–15 are pending and are examined below.

Continued Examination under 37 CFR 1.114
A continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) , was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17€ has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/08/2022 has been entered.

Response to Remarks/Arguments
Applicant’s amendments filed on 7/07/2022 render the claim objections moot. Accordingly, the claim objections are withdrawn.
	However, Examiner notes that the amendments raise new grounds of objection. See section Claim Objections below.

Applicant’s amendments filed on 7/07/2022 render the claim rejections under § 112(b) moot. Accordingly, the claim rejections under § 112(b) are withdrawn. 
	However, Examiner notes that the amendments raise new grounds of rejection under § 112(b). See section Claim Rejections—35 U.S.C. § 112 below. 
Applicant’s arguments and amendments filed on 7/07/2022 in regards to the previous 35 U.S.C. § 103 rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 10 is objected to because of claim informalities. 
	As to claim 10, the claim limitation “during the first vehicle behavior modification, d by locking one wheel” appears to be a typo. Examiner suggests amending the claim limitation to read, for example, “during the first vehicle behavior modification, .”
	Appropriate correction is required.

Claim Rejections—35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–8, 10, and 13–15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claim 1, the claimed embodiment is not present in the original disclosure. The disclosure states:
“A first stage of modifying the behavior of the autonomous vehicle, such as a brake dive signal or body roll signal, determining if the road user reacts to the first stage, a second stage of raising the front of the vehicle which causes the vehicle to look larger as viewed from a distance (giving the appearance that the autonomous vehicle is closer to the road user) when the road user has not reacted to the first stage, and a third stage of providing a notification to the road user on an eHMI notification display when the first and second stages were ineffective.” (Emphases added.) PGPUB, ¶ 49.
	However, the claimed second stage vehicle behavior modifications present in claim 1 pertain to performing a brake dive, a body roll, and raising a front side height—none of these vehicle behavior modifications are analogous to raising the front of the vehicle. Accordingly, the claimed embodiment is not present in the original disclosure.
	Claims 2–8, 10, and 13–15 depend from claim 1. 
	Accordingly, claims 1–8, 10, and 13–15 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

As to claim 1, claim element “raising a front side height” is not present in the original disclosure. There is no mention in the disclosure of a front side height, the raising thereof, or any indication of what part of the vehicle refers to a “front side.” Accordingly, the claimed embodiment is not present in the original disclosure. Examiner notes that the claim limitation reading “raising a front ” is supported in the original disclosure by at least paragraph 49. 
	Claims 2–8, 10, and 13–15 depend from claim 1. 
	Accordingly, claims 1–8, 10, and 13–15 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1–8, 10, and 13–15  are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 

As to claim 1, claim element “raising a front side height” is vague and confusing.  There is no mention in the disclosure of a front side height, the raising thereof, or any indication of what part of the vehicle refers to a “front side.” Furthermore, a front side height is not a common term in the art. Accordingly, it is unclear what is being claimed in light of Applicant’s original disclosure. Examiner notes that the claim limitation reading “raising a front ” is supported in the original disclosure by at least paragraph 49 and is a definite claim element. 
	Claims 2–8, 10, and 13–15 depend from claim 1. 
	Accordingly, claims 1–8, 10, and 13–15 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Appropriate correction is required.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1–3, 5–8, 10, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Mangal et al. (US20190362626A1) in view of Paris et al. (US20180326982A1), in view of Domeyer et al. (US9776631B1), in view of Kim et al. (US20200055517A1), and in view of Edren et al. (US20200094645A1); from here on referred to as Mangal, Paris, Domeyer, Kim ‘517, and Edren, respectively. 

As to claim 1, Mangal discloses a method for multi-stage communication between an autonomous vehicle and a road user, comprising:
	receiving, by a vehicle computer, image data from one or more sensors of the autonomous vehicle (“The system 10 includes a perception-device 32 configured to detect a reaction 34 to the message 30 by the person 24. The perception-device 32 may include, but is not limited to: a camera, a microphone, or an input device such as a keypad, a touch-screen, a button, or a switch, or any combination thereof.” ¶ 14. See also FIG. 1, which shows that the perception-device may comprise a plurality of cameras, radars, and so forth.);
	performing a first vehicle behavior modification as a first stage communication (“As a first attempt to communicate the message 30 to the person 24, the controller 36 (or the processor 38) is configured to operate the output-device 28 in accordance with a first-interaction-mode 46 to convey the message 30 [i.e., a first vehicle behavior modification is performed as to alert a road user at a first time period].” ¶ 16; see also FIG. 3.);
	then, recognizing, by the vehicle computer, whether the road user reacts to the first vehicle behavior modification during a second time period (“Step 110 may include the step PERSON REACTION TIME>DELAY-THRESHOLD?, which may include monitoring movement by the person 24, where in this example the hesitation 26 is characterized as no reaction to the message 30 by the person 24 [i.e., the vehicle computer may recognize if the road user reacts to the vehicle within the second time period].” ¶ 25, see also FIG. 3.);
	when the road user does not react to the first vehicle behavior modification, performing a second vehicle behavior modification (“In response to the hesitation 26 by the person 24, the controller 36 or the processor 38 may operate the output-device 28 in accordance with a second-interaction-mode 48 to convey the message 30 in accordance with a second-interaction-mode 48, where the second-interaction-mode 48 is characterized as different from the first-interaction-mode 46.” ¶ 18; see also FIG. 3.); 
	then, determining whether the road user reacts to the second vehicle behavior modification (“Step 125, FURTHER HESITATION?, may include detecting, using the perception-device 32, the reaction 34 to the message 30 by the person 24 when the message 30 is sent using the second-interaction-mode 48 [i.e., the vehicle computer determines if the user reacts to the second vehicle behavior modification].” ¶ 28; see also FIG. 3.); and
	when the road user does not react to the second vehicle behavior modification, activating an additional external lighting as a third stage communication (“If … the pedestrian 16 exhibits hesitation 26 by making no reaction 34 to the message 30 for more than a delay-threshold 56 … the system 10 may flash the headlights 58 and/or operate an exterior-display … to convey the message 30 in accordance with the second-interaction-mode 48 [i.e., additional external lighting is activated as a second stage communication when the road user is not reacting to the vehicle behavior modification].” ¶ 19, see also FIG. 3. “Step 135, CONVEY MESSAGE WITH THIRD-INTERACTION-MODE, may include conveying the message using yet a third-interaction-mode. The third-interaction-mode may be entirely different from the first-interaction-mode 46 and the second-interaction-mode 48, or may combine elements/features from either of the two modes with entirely new elements/features [i.e., the vehicle computer may activate additional external lighting when the road user does not react to the second vehicle behavior modification].” ¶ 30, see also FIG. 3.).
	Mangal does not explicitly disclose identifying, by the vehicle computer, a future interaction between the autonomous vehicle and the road user by analysis of the image data.
	However, Paris teaches identifying, by the vehicle computer, a future interaction between the autonomous vehicle and the road user by analysis of the image data (“The controller within the autonomous vehicle can thus fuse data streams from the LIDAR sensor(s), the color camera(s), and the proximity sensor(s) into one real-time scan image of surfaces (e.g., surfaces of roads, sidewalks, road vehicles, pedestrians, etc.) around the autonomous vehicle per scan cycle, as shown in FIG. 1 [i.e., image data of road users may be analyzed].” ¶ 16. “The autonomous vehicle can calculate … possible future locations of the pedestrian based on the pedestrian's current location, path, and confidence score and then … determine whether the pedestrian falls or is likely to fall within the path of the autonomous vehicle.” ¶ 30.).
Mangal discloses a multi-stage communication having a first stage of performing a first vehicle behavior modification, a second stage of performing a second vehicle behavior modification, and a third stage of activating additional external lighting. Paris teaches identifying a future interaction between an autonomous vehicle and a road user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mangal with the feature of: identifying, by the vehicle computer, a future interaction between the autonomous vehicle and the road user by analysis of the image data, as taught by Paris, because identifying an interaction between an autonomous vehicle and a road user is a well-known feature in the art of pedestrian alert systems for determining when a collision with a road user is imminent and thus when the road user should be alerted. Furthermore, this feature enhances the effectiveness of vehicle to road user communication, thereby increasing the safety of both the road user and the occupants of the vehicle. Accordingly, the incorporation of this feature enhances external vehicular communication.
The combination of Mangal and Paris fails to explicitly disclose: 
wherein the first vehicle behavior modification includes a deceleration profile which includes applying multiple applications of a stopping force to a brake in a pattern; and
signaling one or more of a plurality of active suspension components to perform: 
a brake dive signal by lowering a front ride height and raising a rear ride height; and 
a body roll signal by lowering a first side ride height and raising a second side ride height. 
However, Domeyer teaches: 
wherein the first vehicle behavior modification includes a deceleration profile which includes applying multiple applications of a stopping force to a brake in a pattern (“Another response [to a risk of collision] may comprise … braking to slow the vehicle and to induce a visual signal through vehicle behavior …. The sequence of steps may be repeated multiple times within one emergency maneuver or event.” Col. 5, ll. 55–67 to Col. 6. ll. 1–3.); and
signaling one or more of a plurality of active suspension components to perform: 
a brake dive signal by lowering a front ride height and raising a rear ride height (“An example brake dive signal may include at least one of the actions of lowering a front ride height and raising a rear ride height, such as by adjusting vehicle suspension components in real time [i.e., a brake dive signal is provided].” Col. 7, ll. 19–21. “An example body roll signal may include at least one of the actions of lowering a first side ride height and raising a second side ride height, such as by adjusting vehicle suspension components in real time [i.e., a body roll signal is provided].” Col. 8, ll. 34–40.); and 
a body roll signal by lowering a first side ride height and raising a second side ride height (“An example brake dive signal may include at least one of the actions of lowering a front ride height and raising a rear ride height, such as by adjusting vehicle suspension components in real time [i.e., a brake dive signal is provided].”Col. 7, ll. 19–21. “An example body roll signal may include at least one of the actions of lowering a first side ride height and raising a second side ride height, such as by adjusting vehicle suspension components in real time [i.e., a body roll signal is provided].” Col. 8, ll. 34–40.).
Mangal discloses a multi-stage communication having a first stage of performing a first vehicle behavior modification, a second stage of performing a second vehicle behavior modification, and a third stage of activating additional external lighting. Paris teaches identifying a future interaction between an autonomous vehicle and a road user. Domeyer teaches performing, as a first vehicle behavior modification, a deceleration profile which includes applying multiple applications of a stopping force to a brake in a pattern, performing a brake dive signal, and performing a body roll signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mangal and Paris with the features of: wherein the first vehicle behavior modification includes a deceleration profile which includes applying multiple applications of a stopping force to a brake in a pattern; and signaling one or more of a plurality of active suspension components to perform: a brake dive signal by lowering a front ride height and raising a rear ride height; and a body roll signal by lowering a first side ride height and raising a second side ride height, as taught by Domeyer, because the features are useful for alerting a road user of an incoming vehicle. The emphatic movement of the vehicle caused by the foregoing features is likely to capture the attention from external road users. Accordingly, the incorporation of these features enhance external vehicular communication.
The combination of Mangal, Paris, and Domeyer fails to explicitly disclose a braking pattern which generates a high level of jerk to the autonomous vehicle. 
However, Kim ‘517 teaches a braking pattern which generates a high level of jerk to the autonomous vehicle (“When it is determined that the first weighted time to collision wTTC_1 in which the accident severity index is reflected is greater than the second time and is less than or equal to the first time, the controller 50 may reduce engine power or may generate a braking jerk (i.e., an environment where the vehicle jerks) to warn the driver.” (Emphasis added.) ¶ 79).
Mangal discloses a multi-stage communication having a first stage of performing a first vehicle behavior modification, a second stage of performing a second vehicle behavior modification, and a third stage of activating additional external lighting. Paris teaches identifying a future interaction between an autonomous vehicle and a road user. Domeyer teaches performing, as a first vehicle behavior modification, a deceleration profile which includes applying multiple applications of a stopping force to a brake in a pattern, performing a brake dive signal, and performing a body roll signal. Kim ‘517 teaches a braking pattern which generates a high level of jerk to the autonomous vehicle. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mangal, Paris, and Domeyer with the feature of: a braking pattern which generates a high level of jerk to the autonomous vehicle, as taught by Kim ‘517, because generating a high level of jerk generates an emphatic movement which is useful for alerting an external road user. Accordingly, the incorporation of this feature enhances external vehicular communication.
	The combination of Mangal, Paris, Domeyer, and Kim ‘517 fails to explicitly disclose performing an appearance change by raising a front side height.
	However, Edren teaches performing an appearance change by raising a front side height (“The example suspension control system 124 includes a levelling controller 142 configured to level the ride height RH of the vehicle 102 [i.e., wherein the controller is configured to actuate each of the plurality of suspension actuators to raise the vehicle chassis, including the front side height].” ¶ 32).
Mangal discloses a multi-stage communication having a first stage of performing a first vehicle behavior modification, a second stage of performing a second vehicle behavior modification, and a third stage of activating additional external lighting. Paris teaches identifying a future interaction between an autonomous vehicle and a road user. Domeyer teaches performing, as a first vehicle behavior modification, a deceleration profile which includes applying multiple applications of a stopping force to a brake in a pattern, performing a brake dive signal, and performing a body roll signal. Kim ‘517 teaches a braking pattern which generates a high level of jerk to the autonomous vehicle. Edren teaches performing an appearance change by raising a front side height.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mangal, Paris, Domeyer, and Kim ‘517 with the feature of: performing an appearance change by raising a front side height, as taught by Edren, because it is an emphatic movement which is useful for alerting an external road user. Accordingly, the incorporation of this feature enhances external vehicular communication.

As to claim 2, Mangal discloses receiving the image data from the one or more sensors which include from any one of a plurality of vehicle external cameras, a plurality of LiDAR sensors, and a plurality of radar sensors (“The system 10 includes a perception-device 32 configured to detect a reaction 34 to the message 30 by the person 24. The perception-device 32 may include, but is not limited to: a camera, a microphone, or an input device such as a keypad, a touch-screen, a button, or a switch, or any combination thereof.” ¶ 14. See also FIG. 1, which shows that the perception-device may comprise a plurality of cameras, radars, and so forth.).
	Mangal fails to explicitly disclose:
	processing the image data to form a view of an environment surrounding the autonomous vehicle;
	identifying the first trajectory of the autonomous vehicle; 
	identifying a road user moving on the second trajectory;
	determining whether the second trajectory intersects the first trajectory; and 
	determining whether the future interaction is a collision between the autonomous vehicle and the road user.
	However, Paris teaches:
	processing the image data to form a view of an environment surrounding the autonomous vehicle (“The autonomous vehicle can stitch digital photographic images—output by multiple color cameras arranged throughout the autonomous vehicle—into a scan data or 3D point cloud of a scene around the autonomous vehicle.” ¶ 16);
	identifying the first trajectory of the autonomous vehicle (“The autonomous vehicle can calculate … possible future locations of the pedestrian based on the pedestrian's current location, path, and confidence score and then … determine whether the pedestrian falls or is likely to fall within the path of the autonomous vehicle [i.e., the autonomous vehicle’s trajectory is identified].” ¶ 30); 
	identifying a road user moving on the second trajectory (“The autonomous vehicle can calculate … possible future locations of the pedestrian based on the pedestrian's current location, path, and confidence score and then … determine whether the pedestrian falls or is likely to fall within the path of the autonomous vehicle [i.e., the pedestrian’s trajectory is determined as to whether or not it intersects the vehicle’s trajectory].” ¶ 30.);
	determining whether the second trajectory intersects the first trajectory (“The autonomous vehicle can calculate … possible future locations of the pedestrian based on the pedestrian's current location, path, and confidence score and then … determine whether the pedestrian falls or is likely to fall within the path of the autonomous vehicle [i.e., the second trajectory is determined as to if it intersects the first trajectory].” ¶ 30.); and 
	determining whether the future interaction is a collision between the autonomous vehicle and the road user (“The autonomous vehicle can calculate … possible future locations of the pedestrian based on the pedestrian's current location, path, and confidence score and then … determine whether the pedestrian falls or is likely to fall within the path of the autonomous vehicle.” ¶ 30.).
	Mangal discloses a multi-stage communication having a first stage of performing a first vehicle behavior modification, a second stage of performing a second vehicle behavior modification, and a third stage of activating additional external lighting. Paris teaches processing image data of an environment surrounding an autonomous vehicle to determine whether a trajectory of a road user intersects a trajectory of the autonomous vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mangal with the features of: processing the image data to form a view of an environment surrounding the autonomous vehicle; identifying the first trajectory of the autonomous vehicle; identifying a road user moving on the second trajectory; determining whether the second trajectory intersects the first trajectory; and determining whether the future interaction is a collision between the autonomous vehicle and the road user, as taught by Paris, because these features are useful and well-known features for determining whether a road user should be alerted in the event a collision with the vehicle is imminent. Such features ensure that the timing of the alert may be made at appropriate times, and possible false positives may be avoided. Accordingly, the incorporation of these features enhances external vehicular communication.


As to claim 3, Mangal discloses:
performing a multi-gait analysis of the pedestrian (“Hesitation 26 may be exhibited in different ways, such as, an extended gaze (e.g. more than three seconds) at the host-vehicle 12 without any action/movement by the person 24, certain facial expressions (e.g. open mouth, change in eye opening profile) by the person 24 which may be indicative of distressed or confused emotional state, or a reversal of motion from towards the host-vehicle 12 to away from the host-vehicle 12, e.g. a back and forth motion by the pedestrian 16 [i.e., the gait of the pedestrian is analyzed].” ¶ 17.), and
analyzing a body posture and a head pose to determine a gaze direction of the pedestrian (“Hesitation 26 may be exhibited in different ways, such as, an extended gaze (e.g. more than three seconds) at the host-vehicle 12 without any action/movement by the person 24, certain facial expressions (e.g. open mouth, change in eye opening profile) by the person 24 which may be indicative of distressed or confused emotional state, or a reversal of motion from towards the host-vehicle 12 to away from the host-vehicle 12, e.g. a back and forth motion by the pedestrian 16 [i.e., the gaze direction of the pedestrian may be determined based at least on the body posture and the head of the pedestrian.]” ¶ 17.). 
Mangal fails to explicitly disclose: 
	identifying the road user as a pedestrian moving on the second trajectory towards the first trajectory; and
	identifying the future interaction based on the multi-gait analysis and the gaze direction.
	However, Paris teaches,
	identifying the road user as a pedestrian moving on the second trajectory towards the first trajectory (“Due to the pedestrian's proximity to the roadway ahead of the autonomous vehicle and some motion (e.g., pacing, swaying) by the pedestrian, the autonomous vehicle can predict that the pedestrian intends to cross the roadway ahead of the autonomous vehicle in Block S130 [i.e., the pedestrian Is identified as moving towards the first trajectory].” ¶ 11.); and
	identifying the future interaction based on the multi-gait analysis and the gaze direction (“The autonomous vehicle can: track motion characteristics of the pedestrian over a period of time; extrapolate a direction and a speed of the pedestrian from motion characteristics of the pedestrian during this period of time; and compile the current location of the pedestrian, the direction, and the speed into an initial path (or intent) of the pedestrian [i.e., the autonomous vehicle can perform a multi-gait analysis of the pedestrian as to identify a future interaction].” ¶ 27. See also ¶ 28, FIG. 1. “Block S120 further includes estimating a gaze of the pedestrian …. For example, the autonomous vehicle can reduce a confidence score for the path of a pedestrian if the pedestrian's gaze has not yet intersected the location of the autonomous vehicle; and vice versa [i.e., a future interaction is made based on the gaze direction].” ¶ 32.).
	Mangal discloses performing a multi-gait analysis of a pedestrian and analyzing a body posture and head pose to determine a gaze direction of a pedestrian. Paris teaches identifying a future interaction based on a multi-gait analysis and a gaze direction. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mangal with the feature of: identifying the road user as a pedestrian moving on the second trajectory towards the first trajectory; and identifying the future interaction based on the multi-gait analysis and the gaze direction, as taught by Paris, because these features better aid an autonomous vehicle determine whether an external road user is crossing the vehicle’s trajectory, and subsequently determine if the pedestrian is paying attention to the vehicle. In this way, a determination may be made as to whether the external road user should be alerted. Thus, the safety of both the external road u ser and the vehicle occupants increases. Accordingly, the incorporation of these features enhance external vehicular communication.

As to claim 5, Mangal discloses wherein determining the gaze direction of the pedestrian includes detecting the head pose of the pedestrian which indicates that the pedestrian sees the autonomous vehicle (“Hesitation 26 may be exhibited in different ways, such as, an extended gaze (e.g. more than three seconds) at the host-vehicle 12 without any action/movement by the person 24, certain facial expressions (e.g. open mouth, change in eye opening profile) by the person 24 which may be indicative of distressed or confused emotional state, or a reversal of motion from towards the host-vehicle 12 to away from the host-vehicle 12, e.g. a back and forth motion by the pedestrian 16.” ¶ 17).

As to claim 6, Mangal fails to explicitly disclose: 
identifying the road user as a bicyclist moving on a second trajectory towards the first trajectory; 
determining a body posture and a head pose of the bicyclist; 
determining a gaze direction of the bicyclist based on the body posture and head pose; and 
identifying the future interaction based on the body posture, the head pose and the gaze direction.
However, Paris teaches:
identifying the road user as a bicyclist moving on a second trajectory towards the first trajectory (“The autonomous vehicle can implement similar methods and techniques [for alerting a road user] to influence a bicyclist [i.e., the road user may be a bicyclist].” ¶ 14. “The autonomous vehicle can calculate … possible future locations of the pedestrian based on the pedestrian's current location, path, and confidence score and then … determine whether the pedestrian falls or is likely to fall within the path of the autonomous vehicle [i.e., the road user’s trajectory—which may be a bicyclist—is determined as to whether or not it intersects the vehicle’s trajectory].” ¶ 30.); 
determining a body posture and a head pose of the bicyclist (“In one variation shown in FIG. 2, Block S120 further includes estimating a gaze of the pedestrian. In this variation, the autonomous vehicle can: implement eye tracking, face tracking, object recognition, and/or other computer vision techniques to detect the face of the pedestrian; estimate a field of view of the pedestrian based on a direction and orientation of the pedestrian's face; and then determine whether the location of the autonomous vehicle intersects the pedestrian's field of view [i.e., the road user’s—such as a bicyclist’s—body posture and head pose may be determined].” ¶ 32.); 
determining a gaze direction of the bicyclist based on the body posture and head pose (“One variation shown in FIG. 2, Block S120 further includes estimating a gaze of the pedestrian. In this variation, the autonomous vehicle can: implement eye tracking, face tracking, object recognition, and/or other computer vision techniques to detect the face of the pedestrian; estimate a field of view of the pedestrian based on a direction and orientation of the pedestrian's face; and then determine whether the location of the autonomous vehicle intersects the pedestrian's field of view [i.e., the road user’s—which may be a bicyclist—gaze may be determined].” ¶ 32.); and 
identifying the future interaction based on the body posture, the head pose and the gaze direction (“The autonomous vehicle can then adjust a confidence score for current and future paths of the pedestrian based on whether the pedestrian has recently observed the autonomous vehicle … For example, the autonomous vehicle can reduce a confidence score for the path of a pedestrian if the pedestrian's gaze has not yet intersected the location of the autonomous vehicle; and vice versa [i.e. a future interaction based on the body posture, head pose, and the gaze direction of a road user—such as a bicyclist—may be determined].” ¶ 32.).
Mangal discloses performing a multi-gait analysis of a pedestrian and analyzing a body posture and a head pose to determine a gaze of a pedestrian. Paris teaches determining if a road user—such as a bicyclist—will intersect a vehicle’s trajectory based on the road user’s body posture, head pose, and gaze direction. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mangal with the features of: identifying the road user as a bicyclist moving on a second trajectory towards the first trajectory; determining a body posture and head pose of the bicyclist; determining a gaze direction of the bicyclist based on the body and head pose; and identifying the future interaction based on the body posture, the head pose and the gaze direction, as taught by Paris, because these features better aid an autonomous vehicle determine whether a bicyclist is crossing the vehicle’s trajectory, and subsequently determine if the bicyclist is paying attention to the vehicle. In this way, a determination may be made as to whether the bicyclist should be alerted. Thus, the safety of both the bicyclist and the vehicle occupants increases. Furthermore, it is well-known in the art that bicyclists are a common form of road user and should be accounted for alongside other road users (e.g., pedestrians). Accordingly, the incorporation of this feature enhances external vehicular communication.

As to claim 7, Mangal fails to explicitly disclose:
identifying the road user as a motorcyclist moving on the second trajectory towards the first trajectory; 
determining a body posture and head pose of the motorcyclist; 
determining a gaze direction of the motorcyclist based on the body posture and the head pose; and 
identifying the future interaction based on the body posture, the head pose and the gaze direction.
However, Paris teaches:
identifying the road user as a motorcyclist moving on the second trajectory towards the first trajectory (“The autonomous vehicle can implement similar methods and techniques [for alerting a road user] to influence a … motorcyclist [i.e., the road user may be a motorcyclist].” ¶ 14. “The autonomous vehicle can calculate … possible future locations of the pedestrian based on the pedestrian's current location, path, and confidence score and then … determine whether the pedestrian falls or is likely to fall within the path of the autonomous vehicle [i.e., the road user’s trajectory—which may be a motorcyclist—is determined as to whether or not it intersects the vehicle’s trajectory].” ¶ 30.); 
determining a body posture and head pose of the motorcyclist (“In one variation shown in FIG. 2, Block S120 further includes estimating a gaze of the pedestrian. In this variation, the autonomous vehicle can: implement eye tracking, face tracking, object recognition, and/or other computer vision techniques to detect the face of the pedestrian; estimate a field of view of the pedestrian based on a direction and orientation of the pedestrian's face; and then determine whether the location of the autonomous vehicle intersects the pedestrian's field of view [i.e., the road user’s—such as a motorcyclist’s—body posture and head pose may be determined].” ¶ 32.);
determining a gaze direction of the motorcyclist based on the body posture and head pose (“One variation shown in FIG. 2, Block S120 further includes estimating a gaze of the pedestrian. In this variation, the autonomous vehicle can: implement eye tracking, face tracking, object recognition, and/or other computer vision techniques to detect the face of the pedestrian; estimate a field of view of the pedestrian based on a direction and orientation of the pedestrian's face; and then determine whether the location of the autonomous vehicle intersects the pedestrian's field of view [i.e., the road user’s—which may be a motorcyclist—gaze may be determined].” ¶ 32.); and 
identifying the future interaction based on the body posture, the head pose and the gaze direction (“The autonomous vehicle can then adjust a confidence score for current and future paths of the pedestrian based on whether the pedestrian has recently observed the autonomous vehicle … For example, the autonomous vehicle can reduce a confidence score for the path of a pedestrian if the pedestrian's gaze has not yet intersected the location of the autonomous vehicle; and vice versa [i.e. a future interaction based on the body posture, head pose, and the gaze direction of a road user—such as a motorcyclist—may be determined].” ¶ 32.).
Mangal discloses performing a multi-gait analysis of a pedestrian and analyzing a body posture and head to determine a gaze of a pedestrian. Paris teaches determining if a road user—such as a motorcyclist—will intersect a vehicle’s trajectory based on the road user’s body posture, head pose, and gaze direction. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mangal with the features of: identifying the road user as a motorcyclist moving on the second trajectory towards the first trajectory; determining a body posture and head pose of the motorcyclist; determining a gaze direction of the motorcyclist based on the body posture and the head pose; and identifying the future interaction based on the body posture, the head pose and the gaze direction, as taught by Paris, because these features better aid an autonomous vehicle determine whether a motorcyclist is crossing the vehicle’s trajectory, and subsequently determine if the motorcyclist is paying attention to the vehicle. In this way, a determination may be made as to whether the motorcyclist should be alerted. Thus, the safety of both the motorcyclist and the vehicle occupants increases. Furthermore, it is well-known in the art that motorcyclists are a common form of road user and should be accounted for alongside other road users (e.g., pedestrians). Accordingly, the incorporation of this feature enhances external vehicular communication.

As to claim 8, the combination of Mangal, Paris, Domeyer, and Kim ‘517 fails to explicitly disclose performing the second vehicle behavior modification by increasing a first height of at least one suspension member to a second height greater than the first height by electrically actuating a valve which controls a pneumatic pressure in the suspension member.
	However, Edren teaches increasing a first height of at least one suspension member to a second height greater than the first height by electrically actuating a valve which controls a pneumatic pressure in the suspension member (“The suspension control system 124 may be used to alter the ride height RH of the vehicle 102 at the location of one or more wheels 104 (e.g., at each of the wheels 104) of the vehicle 102 using the pneumatic spring 128 …. For example, operation of the valve 136 may be controlled to open the valve 136 to increase the length dimension of the pneumatic spring 128 to increase the ride height RH.” ¶ 31. “The suspension control system 124 may be stored in the memory 218 of the computing device 204 of the vehicle 202 or remote from the vehicle 202 in the memory 236 of the computing device(s) 232 [i.e., the suspension control system is part of a computing device; accordingly, the suspension control system necessarily increases the height of at least one suspension member by electrically actuating the valve].” ¶ 44; see also FIG. 2.). 
	Mangal discloses a multi-stage communication having a first stage of performing a first vehicle behavior modification, a second stage of performing a second vehicle behavior modification, and a third stage of activating additional external lighting. Paris teaches identifying a future interaction between an autonomous vehicle and a road user. Domeyer teaches performing, as a first vehicle behavior modification, a deceleration profile which includes applying multiple applications of a stopping force to a brake in a pattern, performing a brake dive signal, and performing a body roll signal. Kim ‘517 teaches a braking pattern which generates a high level of jerk to the autonomous vehicle. Edren teaches increasing a first height of at least one suspension member to a second height greater than the first height by electrically actuating a valve which controls a pneumatic pressure in the suspension member.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mangal, Paris, Domeyer, and Kim ‘517 with the feature of: increasing a first height of at least one suspension member to a second height greater than the first height by electrically actuating a valve which controls a pneumatic pressure in the suspension member, as taught by Edren, because increasing the front side height of the vehicle is an effective way of catching the attention of a road user, thereby enhancing the efficacy of the multi-stage communication. Furthermore, electrically actuating a valve which controls a pneumatic pressure is a well-known and conventional method of increasing the height of a suspension member of a vehicle.

As to claim 10, the combination of Mangal and Paris fails to explicitly disclose:
during the first  vehicle behavior modification, locking one wheel at one second intervals; and 
emitting a high-pitched noise from a speaker of the autonomous vehicle.
However, Domeyer teaches:
performing a vehicle behavior modification by locking one wheel (“The vehicle 100 may also momentarily produce a skidding sound to draw attention to an emergency maneuver by briefly locking up at least one wheel, briefly locking up at least one wheel and amplifying a sound to the exterior of the vehicle 100, or emitting such sounds via an electronic device to the exterior of the vehicle 100.” Col. 7, ll. 31–36.); and 
emitting a high-pitched noise from a speaker of the autonomous vehicle (“The vehicle 100 may also momentarily produce a skidding sound to draw attention to an emergency maneuver by briefly locking up at least one wheel, briefly locking up at least one wheel and amplifying a sound to the exterior of the vehicle 100, or emitting such sounds via an electronic device to the exterior of the vehicle 100.” Col. 7, ll. 31–36.).
Mangal discloses a multi-stage communication having a first stage of performing a first vehicle behavior modification, a second stage of performing a second vehicle behavior modification, and a third stage of activating additional external lighting. Paris teaches identifying a future interaction between an autonomous vehicle and a road user. Domeyer teaches performing a vehicle behavior modification by locking one wheel, and emitting a high-pitched noise from a speaker. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mangal and Paris with the features of: performing a vehicle behavior modification by locking one wheel, and emitting a high-pitched noise from a speaker, as taught by Domeyer, because locking a wheel as to produce a screech or a squeal and amplifying said screech or squeal is an effective way of catching the attention of a road user. Hence, the incorporation of this feature enhances the efficacy of the multi-stage communication.  
	The combination of Mangal, Paris, Domeyer, Kim ‘517, and Edren fails to explicitly disclose locking one wheel at one second intervals.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mandal, Paris, Domeyer, Kim ‘517, and Edren to include the feature of locking one wheel at one second intervals, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable value or ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233. Examiner notes that in the instant application, Applicant has not disclosed any criticality for the claimed limitation of performing the locking of one wheel at one second intervals.

As to claim 14, Mangal fails to explicitly disclose activating the additional external lighting by providing an electronic vehicle intent (eHMI) notification to a display on the autonomous vehicle which is within the gaze direction of the road user.
	However, Paris teaches activating additional external lighting by providing an electronic vehicle intent (eHMI) notification to a display on the autonomous vehicle which is within the gaze direction of the road user (“The autonomous vehicle can include: … one or more visual displays configured to render visual content related to the state of the autonomous vehicle, an intent of the autonomous vehicle, and/or a state of a road or intersection occupied by the autonomous vehicle to humans [i.e., the autonomous vehicle is equipped with displays configured to display eHMI notifications].” ¶ 15. “The autonomous vehicle can implement similar methods and techniques to selectively replay visual content—such as on a display mounted to the autonomous vehicle—to prompt a pedestrian nearby to modify her behavior, which may enable the autonomous vehicle to better interpret the pedestrian's intent [i.e., an eHMI notification is displayed to the road user] …. if the display is in the pedestrian's peripheral view, this video clip may catch the pedestrian's eye, thereby making the pedestrian aware of the autonomous vehicle, which may also prompt the pedestrian to modify her motion to better avoid the autonomous vehicle [i.e., the eHMI notification is displayed within the gaze direction of the road user].” ¶ 73).
	Mangal discloses a multi-stage communication having a first stage of performing a first vehicle behavior modification, a second stage of performing a second vehicle behavior modification, and a third stage of activating additional external lighting. Paris teaches activating additional external lighting by providing an electronic vehicle intent (eHMI) notification to a display on the autonomous vehicle which is within the gaze direction of the road user. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mangal with the feature of: activating additional external lighting by providing an electronic vehicle intent (eHMI) notification to a display on the autonomous vehicle which is within the gaze direction of the road user, as taught by Paris, because this feature enhances the effectiveness of vehicle to road user communication and thereby increases the safety of both the road user and the occupants of the vehicle.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Mangal, in view of Paris, in view of Domeyer, in view of Kim ‘517, and in view of Edren as applied to claim 1, further in view of Xu et al. (US20210327086A1; from here on referred to as Xu) and in view of Katoh (US20160101779A1).

As to claim 4, Mangal discloses wherein performing the multi-gait analysis includes determining a mood state and a direction of movement of the pedestrian (“Hesitation 26 may be exhibited in different ways, such as, an extended gaze (e.g. more than three seconds) at the host-vehicle 12 without any action/movement by the person 24, certain facial expressions (e.g. open mouth, change in eye opening profile) by the person 24 which may be indicative of distressed or confused emotional state, or a reversal of motion from towards the host-vehicle 12 to away from the host-vehicle 12, e.g. a back and forth motion by the pedestrian 16 [i.e., the multi-gait analysis may include at least determining a mood state and determining a direction of movement of the road user].” ¶ 17.). 
	Mangal fails to explicitly disclose wherein performing the multi-gait analysis includes determining an environment surrounding the user.
	However, Paris teaches wherein performing the multi-gait analysis includes determining an environment surrounding the user (“The autonomous vehicle can predict a pedestrian's intent to cross a street ahead of the autonomous vehicle or to remain on the sidewalk nearby based on the pedestrian's global trajectory, speed, and displacement over a period of time (i.e., over a sequence of scans of the scene around the autonomous vehicle) [i.e. an environment surrounding the user is analyzed as to perform a multi-gait analysis].” ¶ 29.).
	Mangal discloses performing a multi-gait analysis which includes determining a mood state and a direction of movement of a pedestrian. Paris teaches wherein performing the multi-gait analysis includes determining an environment surrounding the user. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mangal with the feature of: wherein performing the multi-gait analysis includes determining an environment surrounding the user, as taught by Paris, because determining an environment surrounding the user as to perform a multi-gait analysis is a useful feature for performing a more complete multi-gait analysis, thus p shedding more light on a user’s motion, trajectory, and intentions. Accordingly, the incorporation of this feature enhances external vehicular communication.
	The combination of Mangal, Paris, Kim ‘517, Domeyer, and Edren fails to explicitly disclose wherein performing a multi-gait analysis includes determining an age.
	However, Xu teaches wherein performing a multi-gait analysis includes determining an age (“The attribute information of the target pedestrian may include one or more of the target pedestrian's … age range.” ¶ 104.).
	Mangal discloses performing a multi-gait analysis which includes determining a mood state and a direction of movement of a pedestrian. Paris teaches wherein performing the multi-gait analysis includes determining an environment surrounding the user. Domeyer teaches performing, as a first vehicle behavior modification, a deceleration profile which includes applying multiple applications of a stopping force to a brake in a pattern, performing a brake dive signal, and performing a body roll signal. Kim ‘517 teaches a braking pattern which generates a high level of jerk to the autonomous vehicle. Edren teaches performing an appearance change by raising a front side height. Xu teaches wherein performing the multi-gait analysis includes determining an age.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mangal and Paris with the feature of: wherein performing a multi-gait analysis includes determining an age, as taught by Xu, because analyzing an age of a road user is a useful feature for performing a more complete multi-gait analysis. Human behavior may vary with age; for example, an older person may walk more slowly and be less alert than a  younger person. Thus, taking into account the age of the road user may aid in more accurately predicting the road user’s movements and intentions. Accordingly, the incorporation of this feature enhances external vehicular communication.
	The combination of Mangal, Paris, Kim ‘517, Domeyer, Edren, and Xu fails to explicitly disclose wherein performing the multi-gait analysis includes determining an arm swing and determining a stride length.
	However, Katoh teaches wherein performing the multi-gait analysis includes determining an arm swing and determining a stride length (“In the case of the pedestrian P crossing in front of the subject vehicle as illustrated in FIG. 4(a), for example, the lateral width (detected range) W1 of the pedestrian P pertaining to a case where the pedestrian P swings his or her arm to the front and to the back differs from the lateral width (detected range) W2 of the pedestrian P pertaining to a case where the pedestrian P does not swing his or her arm to the front and to the back [i.e., the stride length (e.g., W1) and the pedestrian’s arm swing is analyzed in a multi-gait analysis].” ¶ 42; see also FIG. 4.).
	Mangal discloses performing a multi-gait analysis which includes determining a mood state and a direction of movement of a pedestrian. Paris teaches wherein performing the multi-gait analysis includes determining an environment surrounding the user. Domeyer teaches performing, as a first vehicle behavior modification, a deceleration profile which includes applying multiple applications of a stopping force to a brake in a pattern, performing a brake dive signal, and performing a body roll signal. Kim ‘517 teaches a braking pattern which generates a high level of jerk to the autonomous vehicle. Edren teaches performing an appearance change by raising a front side height. Xu teaches wherein performing the multi-gait analysis includes determining an age.
Katoh teaches wherein performing the multi-gait analysis includes determining an arm swing and determining a stride length.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mangal, Paris, Domeyer, Kim ‘517, Edren, and Xu with the feature of: wherein performing the multi-gait analysis includes determining an arm swing and determining a stride length, as taught by Katoh, because these properties of the pedestrian may be useful for constructing a more complete picture of the movement and intentions of the pedestrian. Accordingly, the incorporation of this feature enhances external vehicular communication.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Mangal, in view of Paris, in view of Domeyer, in view of Kim ‘517, and in view of Edren as applied to claim 1, further in view of Toyoda et al. (US20170057514A1; from here on referred to as Toyoda).

As to claim 13, the combination of Mangal, Paris, Domeyer, Kim ‘517, and Edren fails to explicitly disclose during the first vehicle behavior modification stopping at a greater distance from the road user than a distance required to stop the autonomous vehicle to prevent a collision with the road user.
	However, Toyoda teaches performing a vehicle behavior modification by stopping at a greater distance from the road user than a distance required to stop the autonomous vehicle to prevent a collision with the road user (“The vehicle can be configured to stop a predetermined distance short of the originally intended stopping point.” (Emphasis added.) ¶ 48. “Arrangements described herein can adjust vehicle behavior to inform other drivers of the intention of the vehicle, both with/without additional sensing. For instance, arrangements described herein can achieve consensus with other drivers by the autonomous vehicle showing its intention to yield to the other vehicles. Arrangements described herein can minimize the gap between human behavior and autonomous vehicle behavior at multi-stop intersections [i.e., stopping at a greater distance from the road user than the distance required to stop can be used to inform other road users, such as pedestrians, of the intentions of the vehicle].” ¶ 88.).
	Mangal discloses a multi-stage communication having a first stage of performing a first vehicle behavior modification, a second stage of performing a second vehicle behavior modification, and a third stage of activating additional external lighting. Paris teaches identifying a future interaction between an autonomous vehicle and a road user. Domeyer teaches performing, as a first vehicle behavior modification, a deceleration profile which includes applying multiple applications of a stopping force to a brake in a pattern, performing a brake dive signal, and performing a body roll signal. Kim ‘517 teaches a braking pattern which generates a high level of jerk to the autonomous vehicle. Edren teaches performing an appearance change by raising a front side height. Toyoda teaches stopping at a greater distance from the road user than the distance required to stop to prevent a collision.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mangal, Paris, Domeyer, Kim ‘517, and Edren with the feature of: performing a vehicle behavior modification by stopping at a greater distance from the road user than a distance required to stop the autonomous vehicle to prevent a collision with the road user, as taught by Toyoda, because this feature is an effective way of attracting the attention of a road user and communicating the vehicle’s intent to said road user, thereby enhancing the efficacy of the multi-stage communication. Moreover, stopping at a greater distance from the road user than the distance necessary to stop increases safety by preventing a collision between the road user and the vehicle.  

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Mangal, in view of Paris, in view of Domeyer, in view of Kim ‘517, and in view of Edren as applied to claim 1, further in view of Kim et al. (US20200247434A1), in view of Reiley et al. (US11079765B2), and in view of Akaba et al. (US20200047773A1); from here on referred to as Kim ‘434, Reiley, and Akaba, respectively.

As to claim 15, Mangal discloses activating, by the vehicle computer, additional lighting by at least one of: flashing lights on a light bar; flashing a plurality of lights in a pattern; flashing a plurality of lights in color patterns; flashing a plurality of lights in sequence (“The system 10 includes an output-device 28 configured to convey a message 30 to the person 24. Non-limiting examples of the output-device 28 include, but are not limited to: a speaker, horn, buzzer, chime, a light-pattern device (e.g. something comparable to a red/yellow/green traffic signal).” ¶ 12.).
	The combination of Mangal, Paris, Domeyer, Kim ‘517, and Edren fails to explicitly disclose displaying an electronic vehicle intent notification (eHMI) including at least one of: a symbol; a text; a symbol and text.
	However, Kim ‘434 teaches displaying an electronic vehicle intent notification (eHMI) including at least one of: a symbol; a text; a symbol and text (“The driving intention signal may include at least part of preset colors, preset symbols, preset text, preset emojis, preset sound, etc. corresponding to the driving intention of the autonomous vehicle.” ¶ 79.).
Mangal discloses a multi-stage communication having a first stage of performing a first vehicle behavior modification, a second stage of performing a second vehicle behavior modification, and a third stage of activating additional external lighting. Paris teaches identifying a future interaction between an autonomous vehicle and a road user. Domeyer teaches performing, as a first vehicle behavior modification, a deceleration profile which includes applying multiple applications of a stopping force to a brake in a pattern, performing a brake dive signal, and performing a body roll signal. Kim ‘517 teaches a braking pattern which generates a high level of jerk to the autonomous vehicle. Edren teaches performing an appearance change by raising a front side height. Kim ‘434 teaches displaying an eHMI notification including at least a symbol.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mangal Paris, Domeyer, Kim ‘517, and Edren with the feature of displaying an electronic vehicle intent notification (eHMI) including at least one of: a symbol, as taught by Kim ‘434, because using eHMIs to notify road users enhances the efficacy of multi-stage communication systems as eHMIs, especially those which utilize symbols, are effective at notifying road users of a vehicle’s intent. Hence, the above improves the effectiveness of the multi-stage communication system and the safety of road users and the vehicle’s occupants.
	The combination of Mangal, Paris, Domeyer, Kim ‘517, Edren, and Kim ‘434 fails to explicitly disclose:
	displaying an eHMI notification on a plurality of display locations on the autonomous vehicle; and 
	displaying a plurality of eHMI notifications, each at a different location on the autonomous vehicle.
However, Reiley teaches:
displaying an eHMI notification on a plurality of display locations on the autonomous vehicle (“In another example, the rear-mounted display includes: a first strip of multi-color LEDs integrated to the right rear taillight assembly and arranged substantially horizontal along a right turn indicator lamp within the right rear taillight assembly; and a second strip of multi-color LEDs integrated to the left rear taillight assembly and arranged substantially horizontal along a left turn indicator lamp within the left rear taillight assembly. The autonomous vehicle can also include a front-facing display similarly integrated into the autonomous vehicle's headlight assemblies [i.e., eHMI notifications may be displayed on several display locations (e.g., front and back) on the autonomous vehicle].” Col. 5, ll. 17–27. See also FIGS. 1–3); and
displaying a plurality of eHMI notifications, each at a different location on the autonomous vehicle (“In another example, the rear-mounted display includes: a first strip of multi-color LEDs integrated to the right rear taillight assembly and arranged substantially horizontal along a right turn indicator lamp within the right rear taillight assembly; and a second strip of multi-color LEDs integrated to the left rear taillight assembly and arranged substantially horizontal along a left turn indicator lamp within the left rear taillight assembly. The autonomous vehicle can also include a front-facing display similarly integrated into the autonomous vehicle's headlight assemblies [i.e., a plurality of eHMI notifications may be displayed each at a different display location (e.g., front or back) on the autonomous vehicle].” Col. 5, ll. 17–27. See also FIGS. 1–3).
Mangal discloses a multi-stage communication having a first stage of performing a first vehicle behavior modification, a second stage of performing a second vehicle behavior modification, and a third stage of activating additional external lighting. Paris teaches identifying a future interaction between an autonomous vehicle and a road user. Domeyer teaches performing, as a first vehicle behavior modification, a deceleration profile which includes applying multiple applications of a stopping force to a brake in a pattern, performing a brake dive signal, and performing a body roll signal. Kim ‘517 teaches a braking pattern which generates a high level of jerk to the autonomous vehicle. Edren teaches performing an appearance change by raising a front side height. Kim ‘434 teaches displaying an eHMI notification including at least a symbol. Reiley teaches displaying an eHMI notification on a plurality of display locations on the autonomous vehicle, and displaying a plurality of eHMI notifications, each at a different location on the autonomous vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mangal, Paris, Domeyer, Kim ‘517, Edren, and Kim ‘434 with the features of: displaying an eHMI notification on a plurality of display locations on the autonomous vehicle; and displaying a plurality of eHMI notifications, each at a different location on the autonomous vehicle, as taught by Reiley, because displaying a plurality of eHMI notifications on a plurality of locations is effective at attracting the attention of an external road user. Moreover, displaying different eHMI displays increases the flexibility of the multi-stage communication system and aids in communicating the appropriate message to a corresponding external road user (e.g., the vehicle may wish to display different notifications for external road users in the front of the vehicle as opposed to external road users behind the vehicle). Accordingly, these features improve the safety of both the road users and the vehicle’s occupants.  
	The combination of Mangal, Paris, Domeyer, Kim ‘517, Edren, Kim ‘434, and Reiley fails to explicitly disclose actuating a rotating lamp on a roof of the autonomous vehicle.
	However, Akaba teaches actuating a rotating lamp on a roof of the autonomous vehicle (“A light emitter may be rotated in a top lamp TL provided on a roof of the vehicle.” ¶ 103.).
Mangal discloses a multi-stage communication having a first stage of performing a first vehicle behavior modification, a second stage of performing a second vehicle behavior modification, and a third stage of activating additional external lighting. Paris teaches identifying a future interaction between an autonomous vehicle and a road user. Domeyer teaches performing, as a first vehicle behavior modification, a deceleration profile which includes applying multiple applications of a stopping force to a brake in a pattern, performing a brake dive signal, and performing a body roll signal. Kim ‘517 teaches a braking pattern which generates a high level of jerk to the autonomous vehicle. Edren teaches performing an appearance change by raising a front side height. Kim ‘434 teaches displaying an eHMI notification including at least a symbol. Reiley teaches displaying an eHMI notification on a plurality of display locations on the autonomous vehicle, and displaying a plurality of eHMI notifications, each at a different location on the autonomous vehicle. Akaba teaches actuating a rotating lamp on a roof of the autonomous vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mangal, Paris, Domeyer, Kim ‘517, Edren, Kim ‘434 ,and Reiley with the feature of: actuating a rotating lamp on a roof of the autonomous vehicle, as taught by Akaba, because actuating a rotating lamp on a roof of the autonomous vehicle is an effective way of notifying road users of a vehicle, thereby increasing the efficacy of the multi-stage communication.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668